Execution Version



SETTLEMENT AGREEMENT AND MUTUAL RELEASE
Effective as of November 20, 2013 (the “Effective Date”), this Settlement
Agreement and Mutual Release (the “Agreement”) is entered into by and among
STREAMLINE HEALTH SOLUTIONS, INC., a Delaware corporation (“Parent”), IPP
ACQUISITION, LLC, a Georgia limited liability company (“Purchaser”), IPP HOLDING
COMPANY, LLC f/k/a Interpoint Partners, LLC (“Seller”), W. RAY CROSS (the
“Seller Representative”) solely in his capacity as Seller Representative (as
defined in that certain Asset Purchase Agreement, as amended, (the “Purchase
Agreement”), dated as of December 7, 2011, by and among Parent, Purchaser,
Seller, and the members of Seller, and each member of Seller set forth on
Exhibit B attached hereto, acting through the Seller Representative as its
attorney in fact (each a “Member”)). Each of Parent, Purchaser, Seller, the
Seller Representative and each Member are herein referred to, individually, as a
“Party” and, collectively, as the “Parties”). Capitalized terms not otherwise
defined herein shall have the meanings given to them in the Purchase Agreement.
WHEREAS, on December 7, 2011, Parent, Purchaser, Seller, and the Members entered
into the Purchase Agreement pursuant to which Purchaser acquired from Seller and
Seller sold to Purchaser substantially all of the operations and assets of
Seller;
WHEREAS, Section 3.2 of the Purchase Agreement entitled Seller to receive
Earnout Consideration upon satisfaction of certain terms and conditions set
forth therein, which if earned would be due and payable by July 31, 2013;
WHEREAS, on July 22, 2013 Purchaser delivered its calculation of the amount of
Earnout Consideration that it believed was due and payable, and on August 6,
2013 the Seller Representative (acting on behalf of Seller and the Members)
delivered a Claims Notice disputing Purchaser’s calculation of the amount of
Earnout Consideration due and payable and asserting that Purchaser and Parent
had breached their obligations under Section 3.2 of the Purchase Agreement (the
“Alleged Breaches”);
WHEREAS, pursuant to Section 13.1 of the Purchase Agreement, the Seller
Representative was appointed as agent and attorney in fact for and on behalf of
Seller and each Member with authority to settle all disputes arising under the
Purchase Agreement;
WHEREAS, Purchaser, Parent, and the Seller Representative have agreed to settle
any and all claims relating to Section 3.2 of the Purchase Agreement, including
without limitation, the Alleged Breaches on the terms and conditions provided
herein and in consideration of the releases provided herein; and
WHEREAS, the Parties have reached this Agreement after considering the
uncertainty of potential future litigation and on the express condition that the
Agreement is not an admission of liability by any Party.
NOW THEREFORE, for and in consideration of these premises and in exchange for
the promises and releases contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
understood, the Parties hereto hereby agree as follows:

WCSR 31371906v4
31340301

--------------------------------------------------------------------------------



1.Settlement Payments.
1.1    On the Effective Date, Purchaser and Parent shall deliver to Seller the
aggregate sum of $1,300,000 in cash via wire transfer of immediately available
funds to the account designated by the Seller Representative.
1.2    On the Effective Date, Parent and Purchaser shall issue to Seller the
non-convertible subordinated unsecured promissory note in the original principal
amount of $900,000 attached hereto as Exhibit A (the “Earnout Note”).
1.3    On January 1, 2014, Parent shall issue to Members of Seller an aggregate
of 400,000 shares of common stock, par value $0.01 (“Common Stock”) per share of
Parent (the “Earnout Shares”). Seller hereby instructs that the Earnout Shares
be issued directly to Members (on behalf of Seller) in the amounts and in the
names set forth on Exhibit B attached hereto. Parent shall deliver certificates
representing the Earnout Shares to legal counsel for the Seller Representative
for distribution to the Members. Seller and each Member acknowledges that the
Earnout Shares are unregistered shares and will be issued containing a
restrictive legend.
2.    Additional Obligations of the Parties.
2.1    On the Effective Date, Seller shall execute and deliver to Purchaser and
Parent the Subordination Agreement attached hereto as Exhibit C relating to the
Earnout Note.
2.2    Each Member agrees not to sell or otherwise transfer any of the Earnout
Shares prior to May 1, 2014, provided each Member agrees the Earnout Shares
shall remain restricted securities under Rule 144 of the Securities Act (as
defined below) prior to July 1, 2014. Immediately prior to July 1, 2014 and
thereafter, Parent agrees to promptly coordinate with its transfer agent for the
removal of the restrictive legend on all Earnout Shares held by Members that are
not then affiliates of Parent and that have not been affiliates of Parent during
the prior three months. Upon delivery to Parent of (i) a completed and executed
stockholder representation letter in the form attached hereto as Exhibit D (the
“Stockholder Representation Letter”) and (ii) the original certificate(s) for
the Earnout Shares, Parent shall issue an opinion letter and other instructions
required by its transfer agent for the removal of the restrictive legend from
such Earnout Shares, and such Earnout Shares without the restrictive legend
shall be delivered to such Member (or entered into electronic book entry) on the
later of July 1, 2014 or the date that is five (5) business days after the
Member’s delivery of such Earnout Shares to the Parent.
3.    Releases and Covenants Not to Sue.
3.1    In consideration of the acts, promises and forbearances of Seller, the
Seller Representative, and each Member, as provided for herein, each of
Purchaser and Parent hereby waives, releases, acquits and forever discharges the
Seller Representative, Seller, each Member, and each of them (and each of their
respective predecessors, successors, affiliates, parents, divisions,
subsidiaries, assigns, agents, representatives, officers, directors,
shareholders and/or attorneys), from any and all claims, demands, actions,
charges, complaints, causes of action, suits, demands, rights, liabilities,
cross claims, counterclaims, third-party claims, liens, entitlements, costs and
expenses (including internal costs and expenses of Purchaser and Parent) or
obligations (hereinafter

- 2 -
WCSR 31371906v4
31340301

--------------------------------------------------------------------------------



referred to as “Purchaser Claims”), of whatever nature, whether known or
unknown, whether accrued, potential, inchoate, liquidated, contingent, actual,
or asserted, whether arising or pleaded at law or in equity, under contract,
statute, tort or otherwise, which exist or may exist as of the date hereof,
related to, resulting from or arising out of Section 3.2 of the Purchase
Agreement, including, without limitation, the indemnification claims made in
connection with the Alleged Breaches. Each of Parent and Purchaser hereby
represents and warrants that it has not assigned, alienated, or otherwise
transferred any of the Purchaser Claims.
3.2    In consideration of the acts, promises and forbearances of Purchaser and
Parent, as provided for herein, Seller, the Seller Representative, and each
Member hereby waives, releases, acquits and forever discharges Purchaser and
Parent, and each of them (and each of their respective predecessors, successors,
affiliates, parents, divisions, subsidiaries, assigns, agents, representatives,
officers, directors, shareholders and/or attorneys) from any and all claims,
demands, actions, charges, complaints, causes of action, suits, demands, rights,
liabilities, cross claims, counterclaims, third-party claims, liens,
entitlements, costs and expenses (including, without limitation, costs and
expenses incurred by the Seller Representative) or obligations (hereinafter
referred to as “Seller Claims”), of whatever nature, whether known or unknown,
whether accrued, potential, inchoate, liquidated, contingent, actual, or
asserted, whether arising or pleaded at law or in equity, under contract,
statute, tort or otherwise, which exist or may exist as of the date hereof,
related to, resulting from or arising out of Section 3.2 of the Purchase
Agreement, including, without limitation, the indemnification claims made in
connection with the Alleged Breaches. Each of Seller the Seller Representative
and each Member hereby represents and warrants that it has not assigned,
alienated, or otherwise transferred any of the Seller Claims.
3.3    Each Party further agrees that such Party is aware that such Party or
such Party’s attorneys may hereafter discover facts different from or in
addition to the facts of which such Party or such Party’s attorneys now are
aware with respect to the subject matter of this Agreement and that such Party
nevertheless intends hereby fully, finally, absolutely and forever to settle the
matters released pursuant to this Agreement notwithstanding the discovery of any
such different or additional facts.
3.4    Each of Purchaser and Parent (on its behalf and on behalf of its
predecessors, successors, affiliates, parents, divisions, subsidiaries, assigns,
agents, representatives, officers, directors, shareholders and/or attorneys)
covenants and agrees not to bring any legal action or proceeding of any nature
or kind, whether civil or administrative, against the Seller Representative,
Seller, the Members and each of them (and each of their respective agents,
partners, attorneys, insurers, heirs, successors, executors, estates,
administrators and assigns) arising from or based in any way on any of the
Purchaser Claims released herein, and further agrees not to voluntarily
participate in or cooperate with others in connection with the filing of any
such legal action or proceeding, except as required by law. Nothing contained
herein shall (i) preclude or prevent Purchaser or Parent from complying in good
faith with the laws of the United States or the laws of any state or (ii) be
deemed or construed to preclude Purchaser or Parent from enforcing the terms of
this Agreement.
3.5    Each of Seller, the Seller Representative, and each Member (on its
behalf, and on behalf of its and their respective agents, partners, attorneys,
insurers, heirs, successors, executors, estates, administrators and assigns)
covenants and agrees not to bring any legal action

- 3 -
WCSR 31371906v4
31340301

--------------------------------------------------------------------------------



or proceeding of any nature or kind, whether civil or administrative, against
Purchaser or Parent (and each of their respective predecessors, successors,
affiliates, parents, divisions, subsidiaries, assigns, agents, representatives,
officers, directors, shareholders and/or attorneys) arising from or based in any
way on any of the Seller Claims released herein, and further agrees not to
voluntarily participate in or cooperate with others in connection with the
filing of any such legal action or proceeding, except as required by law.
Nothing contained herein shall (i) preclude or prevent Seller Representative,
Seller, or any Member from complying in good faith with the laws of the United
States or the laws of any State or (ii) be deemed or construed to preclude
Seller, the Seller Representative, or any Member from enforcing the terms of
this Agreement.
4.    Representations and Warranties of Parent and Purchaser. Parent and
Purchaser, jointly and severely, hereby represent and warrant to Seller as of
the date hereof:
4.1    Organization, Authority, and Enforceability. Parent is a corporation,
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and Purchaser is limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Georgia.
Parent and Purchase each have all requisite power and authority to execute and
deliver this Agreement and the Earnout Note and to perform its obligations
hereunder and thereunder. Neither Parent nor Purchaser is in violation of its
organizational or governing documents. Each of Parent and Purchaser has
authorized the execution, delivery, and performance of (i) this Agreement, (ii)
the Earnout Note, and (iii) the issuance, sale and delivery of the Earnout
Shares. No other corporate or limited liability company action (including
shareholder or member approval) is necessary to authorize such execution,
delivery and performance of this Agreement, the Earnout Note, and/or the
issuance, sale and delivery of the Earnout Shares. When executed and delivered
by Parent and Purchaser this Agreement shall constitute the valid and binding
obligation of such party, enforceable against such party in accordance with its
terms, except that such enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights and general principles of equity (“Enforceability
Exceptions”).
4.2    Non-Contravention; Consents. The execution and delivery of this
Agreement, the Earnout Note, and the issuance, sale and delivery of the Earnout
Shares do not, and the fulfillment of the terms hereof and thereof by Parent and
Purchaser will not, (i) result in a breach of any of the terms, conditions or
provisions of, or constitute a default under, or permit the acceleration of
rights under or termination of, (A) any indenture, mortgage, deed of trust,
credit agreement, note or other evidence of Indebtedness, or other material
contract of Parent, Purchaser or any of Parent’s subsidiaries or (B) any rule or
regulation of any court or federal, state or foreign regulatory board or body or
administrative agency having jurisdiction over the Parent or Purchaser or over
their respective properties or businesses, or (ii) require Parent or Purchaser
to obtain any material consent, approval or action of, or make any filing with
or give any notice to, any corporation, Person or firm or any public,
governmental or judicial authority, to the extent not obtained, filed, or
noticed on or prior to the date hereof, other than filings required under the
Securities Act or Exchange Act (each as defined below).
4.3    Earnout Shares. Upon issuance, sale and delivery as contemplated by this
Agreement, the Earnout Shares will be duly authorized, validly issued, fully
paid and non-assessable Common Stock of the Company, free and clear of all
liens, encumbrances claims and restrictions

- 4 -
WCSR 31371906v4
31340301

--------------------------------------------------------------------------------



(other than those arising under applicable federal and state securities laws)
and all preemptive or similar rights.
5.    Representations and Warranties of Seller. Seller hereby represents and
warrants to Purchaser and Parent as of the date hereof:
5.1    Organization, Authority, and Enforceability. Seller is limited liability
company, duly organized, validly existing and in good standing under the laws of
the State of Georgia. Seller has all requisite power and authority to execute
and deliver this Agreement and the Earnout Note and to perform its obligations
hereunder and thereunder. Seller is not in violation of its organizational or
governing documents. Seller has authorized the execution, delivery, and
performance of (i) this Agreement and (ii) the Earnout Note. No other limited
liability company action (including member approval) is necessary to authorize
such execution, delivery and performance of this Agreement or the Earnout Note.
When executed and delivered by Seller this Agreement shall constitute the valid
and binding obligation of Seller, enforceable against such party in accordance
with its terms, except that such enforcement may be subject to Enforceability
Exceptions.
5.2    Non-Contravention; Consents. The execution and delivery of this Agreement
and the Earnout Note do not, and the fulfillment of the terms hereof and thereof
by the Seller will not, (i) result in a breach of any of the terms, conditions
or provisions of, or constitute a default under, or permit the acceleration of
rights under or termination of, (A) any indenture, mortgage, deed of trust,
credit agreement, note or other evidence of Indebtedness, or other material
contract of Seller or (B) any rule or regulation of any court or federal, state
or foreign regulatory board or body or administrative agency having jurisdiction
over the Seller or its properties or businesses, or (ii) require Seller to
obtain any material consent, approval or action of, or make any filing with or
give any notice to, any corporation, Person or firm or any public, governmental
or judicial authority, to the extent not obtained, filed, or noticed on or prior
to the date hereof, other than filings required under the Securities Act or
Exchange Act (each as defined below).
6.    Representations and Warranties of Members. Each Member executing this
Agreement hereby represents and warrants to Purchaser and Parent as of the date
hereof:
6.1    Authority and Enforceability. Such Member has all requisite power and
authority to execute and deliver this Agreement and the Earnout Note and to
perform their obligations hereunder and thereunder. Such Member is not in
violation of their organizational or governing documents, if applicable. Such
Member has authorized the execution, delivery, and performance of (i) this
Agreement and (ii) the Earnout Note. No other company or corporate action
(including member or stockholder approval), if applicable, is necessary to
authorize such execution, delivery and performance of this Agreement or the
Earnout Note. When executed and delivered, this Agreement shall constitute the
valid and binding obligation of such Member, enforceable against such Member in
accordance with its terms, except that such enforcement may be subject to
Enforceability Exceptions.
6.2    Non-Contravention; Consents. The execution and delivery of this Agreement
and the Earnout Note do not, and the fulfillment of the terms hereof and thereof
by will not, (i) result in a breach of any of the terms, conditions or
provisions of, or constitute a default under, or permit the acceleration of
rights under or termination of, (A) any indenture, mortgage, deed of trust,
credit agreement, note or other evidence of Indebtedness, or other material
contract of such Member

- 5 -
WCSR 31371906v4
31340301

--------------------------------------------------------------------------------



or (B) any rule or regulation of any court or federal, state or foreign
regulatory board or body or administrative agency having jurisdiction over such
Member or such Member’s properties or businesses, or (ii) require them to obtain
any material consent, approval or action of, or make any filing with or give any
notice to, any corporation, Person or firm or any public, governmental or
judicial authority, to the extent not obtained, filed, or noticed on or prior to
the date hereof, other than filings required under the Securities Act or
Exchange Act (each as defined below).
7.    Representations and Warranties of Seller Representative. Seller
Representative hereby represents and warrants to Purchaser and Parent as of the
date hereof that he is the true and lawful attorney-in-fact and agent of each
Member and may act in his name, place and stead with respect to all matters
arising in connection with the Purchase Agreement, including, without
limitation, the power and authority to execute this Agreement and bind each
Member to the terms hereof.
8.    Adjustments to Conversion Price. In order to prevent dilution of the
Earnout Shares granted under Section 1.3, the Earnout Shares are subject to
adjustment from time to time as follows:
8.1    Subdivision or Combination of Stock. If and whenever Parent shall at any
time subdivide its outstanding Common Stock into a greater number of shares
prior to the issuance of the Earnout Shares, the number of Earnout Shares
immediately prior to such subdivision shall be proportionately increased, and
conversely, in case the outstanding Common Stock of Parent shall be combined
into a smaller number of shares, the number of Earnout Shares in effect
immediately prior to such combination shall be proportionately decreased.
8.2    Stock Dividends. If and whenever at any time Parent shall declare a
dividend or make any other distribution upon any class or series of stock of
Parent payable in Common Stock of Parent prior to the issuance of the Earnout
Shares, the number of Earnout Shares in effect immediately prior to such
dividend or distribution shall be proportionately increased as if such dividend
or distribution had been made by way of a subdivision pursuant to Section 8.1
above.
8.3    Reorganization, Reclassification, Consolidation, Merger. If any capital
reorganization, reclassification of the Common Stock of Parent, consolidation or
merger of Parent with another corporation, or sale, transfer or other
disposition of all or substantially all of Parent’s properties to another
corporation shall be effected prior to the issuance of the Earnout Shares (a
“Corporate Transaction”), then, lawful and adequate provision shall be made
whereby each Member shall thereafter have the right to purchase and receive upon
the basis and upon the terms and conditions herein specified and in lieu of the
Earnout Shares immediately theretofore issuable pursuant to this Agreement, such
shares of stock, securities or properties (including cash paid as partial
consideration) (collectively, the “Substitute Securities”) as may be issuable or
payable with respect to or in exchange for a number of outstanding shares of
Common Stock of Parent equal to the number of Earnout Shares issuable pursuant
to this Agreement immediately prior to such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition, and in any such
case, appropriate provision shall be made with respect to the rights and
interests of each Member to the end that the provisions hereof shall thereafter
be applicable, as nearly equivalent as may be practicable in relation to any
Substitute Securities thereafter deliverable upon the exercise thereof. The
above provisions of this Section 8.3 shall similarly apply to successive
reorganizations, reclassification, consolidations, mergers, sales, transfers or
dispositions, to the extent occuurinng

- 6 -
WCSR 31371906v4
31340301

--------------------------------------------------------------------------------



prior to issueance of the Earnout Shares. For the avoidance of doubt, in the
event of a Corporate Transaction prior to the issuance of the Earnout Shares
under this Agreement, each Member’s right to receive the Earnout Shares shall be
accelerated immeidatedly prior to such Corporate Transaction, and in lieu
thereof, each Member may elect to receive the Substitute Securities.
9.    Rule 144 Compliance. With a view to making available to the Members the
benefits of Rule 144 under the Securities Act of 1933 (as amended, and the rules
and regulations thereunder, which shall be in effect from time to time, the
“Securities Act”) and any other rule or regulation of the Securities and
Exchange Commission (the “Commission”) that may at any time permit a holder to
sell securities of Parent to the public without registration, Parent shall:
9.1    make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times after the date
hereof;
9.2    use best efforts to file with the Commission in a timely manner all
reports and other documents required of Parent under the Securities Act and the
Securities Exchange Act of 1934 (as amended, and the rules and regulations
thereunder, which shall be in effect from time to time, the “Exchange Act”), at
any time which Parent is subject to such reporting requirements; and
9.3    furnish to any Members (or its transferees) so long as any Member owns
Earnout Shares, promptly upon request, a written statement by Parent as to its
compliance with the reporting requirements of Rule 144 under the Securities Act
and of the Securities Act and the Exchange Act.
10.    This Agreement is entered into in a compromise settlement of disputed
claims. Nothing contained in this Agreement shall constitute, or shall be
construed as, an admission of fact, liability, or wrongdoing on the part of any
Party hereto.
11.    The Parties hereby agree and warrant that they will each be responsible
for satisfaction of their own fees, expenses, and costs (including those of
attorneys and other professionals) incurred in connection with the disputes
between the Parties relating to Section 3.2 of the Purchase Agreement.
12.    Each of Seller, the Seller Representative, and each Member hereby
acknowledges and agrees that this Agreement will be filed by Parent with the
Securities and Exchange Commission and therefore the terms of this Agreement
will not be confidential.
13.    Each of Seller, the Seller Representative, and each Member hereby
acknowledges, agrees, and reaffirms that all information provided by Purchaser,
Parent, or their representatives to the Seller Representative and its
representatives relating to the calculation of the Earnout Consideration, the
Alleged Breaches, or otherwise provided in connection with the matters settled
by this Agreement constitutes “Confidential Information” that is subject to the
provisions of Section 3 of the Restrictive Covenant Agreement, dated December 7,
2011 among Parent, Purchaser, Seller, and the Members.

- 7 -
WCSR 31371906v4
31340301

--------------------------------------------------------------------------------



14.    Each Party has been advised, or had the opportunity to be advised, by its
own attorneys, and no rule of construction shall be used against any Party for
any role in drafting this document.
15.    Each Party and each person executing this Agreement expressly represents
and warrants to every other Party that any necessary resolution, action, or
authority to approve and execute this Agreement has been obtained and that the
person signing for such Party can and does bind such Party to the contents of
this Agreement. This Agreement may be signed in counterparts and delivered by
facsimile, electronic mail, or otherwise, each of which shall be deemed an
original for all purposes, and may be an enforceable part of a collection of
separately signed copies.
16.    The Agreement and the rights and obligations of the Parties hereunder
shall be construed, interpreted, and enforced according to the laws of the State
of Georgia, without regard to conflict of laws principles. For the sole purpose
of this Agreement and any controversy arising hereunder, each Party hereby
submits itself to the exclusive jurisdiction of the state or federal courts
sitting in Fulton County, Georgia, and waives any objection (on the grounds of
each of jurisdiction or forum non conveniens, or otherwise) to the jurisdiction
of any such court. Each Party irrevocably waives any objection that it now has
or hereafter may have to the laying of venue of any suit, action, or proceeding
brought in any such court and further irrevocably waives any claim that any such
suit, action, or proceeding brought in any such court has been brought in an
inconvenient forum. In any suit, action, or proceeding to enforce the provisions
of this Agreement, the prevailing party shall be entitled to recovery of its
attorney fees, costs, and litigation expenses.
17.    This Agreement constitutes the entire and integrated agreement between
the Parties and supersedes any prior negotiations, representations, or
agreements, either oral or written, except those contained herein. No waiver or
modification of this Agreement in whole or in part will be binding on any Party
unless made in writing and signed by a duly authorized representative of such
Party. This Agreement may be modified or amended in any respect only by a
writing duly executed by each of the Parties hereto.
18.    This Agreement shall be binding upon and shall inure to the benefit of
the Parties hereto and their respective predecessors, successors, assigns,
administrators, beneficiaries, and attorneys.
19.    The provisions of this Agreement shall be deemed severable from each
other, and if for any reason any section, clause, provision, or part of this
Agreement is found to be illegal, invalid, unenforceable or inoperative, such
section, clause, provision or part shall not affect the validity or
enforceability of any other section, clause, provision or part thereof.
20.    The Parties and their attorneys agree to cooperate fully, and execute any
and all documents and to take all additional actions which may be reasonably
necessary and appropriate to give full force and effect to the terms and intent
of this Agreement.
21.    Time is of the essence with respect to Parent’s and Purchaser’s
obligations under this Agreement.
[Signature Page Follows]

- 8 -
WCSR 31371906v4
31340301

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed,
this Settlement Agreement and Mutual Release as of the date first written above.
 
STREAMLINE HEALTH SOLUTIONS, INC.




By: /s/ Nicholas A. Meeks
Name: Nicholas A. Meeks
Title: SVP and CFO




 
IPP ACQUISITION, LLC




By: /s/ Nicholas A. Meeks
Name: Nicholas A. Meeks
Title: SVP and CFO




 
IPP HOLDING COMPANY, LLC




By: /s/ W. Ray Cross
Name: W. Ray Cross
Title: Sole Manager




 




/s/ W. Ray Cross
W. RAY CROSS, as Seller Representative and
as agent and attorney-in-fact for each member
of Seller set forth on Exhibit B attached hereto.






- 9 -
WCSR 31371906v4
31340301

--------------------------------------------------------------------------------

Execution Version





EXHIBIT A
Earnout Note
See attached





WCSR 31371906v4
31340301

--------------------------------------------------------------------------------

Execution Version



EXHIBIT B
Earnout Share Distribution
Member
Earnout Shares
%
James Skrinska
102,677
25.67
%
Matt Seefeld
102,677
25.67
%
Kurt Seefeld
7,326
1.83
%
Susan Seefeld
15,121
3.78
%
Peyton Meroney
6,921
1.73
%
John Skrinska
11,740
2.94
%
Clay Hale
5,182
1.30
%
Leland Roberts
8,587
2.15
%
Dice Roberts
8,944
2.24
%
Mike Roberts
8,944
2.24
%
Interpoint Investment Group, LLC
121,881
30.47
%
 
                 400,000
100.00
%








WCSR 31371906v4
31340301

--------------------------------------------------------------------------------

Execution Version



EXHIBIT C
Subordination Agreement
See attached





WCSR 31371906v4
31340301

--------------------------------------------------------------------------------

Execution Version



EXHIBIT D
Form of Stockholder Representation Letter
Stockholder’s Rule 144 Representation Letter
__________, 2014
Streamline Health Solutions, Inc.
1230 Peachtree Street, NE, Suite 1000
Atlanta, GA 30309
Attn: Jack W. Kennedy, Jr., SVP and Chief Legal Officer
Re:
Proposed removal of legend on ______ shares of Common Stock (the “Shares”) of
Streamline Health Solutions, Inc. (the “Issuer”) Pursuant to SEC Rule 144 (“Rule
144”)

Dear Ladies and Gentlemen:
The undersigned proposes to remove the legend on _____ shares of Common Stock of
the Issuer in accordance with the requirements of Rule 144. In this connection,
the undersigned represents to you and warrants as follows:
1.
The undersigned is not an underwriter with respect to the Shares, nor will any
proposed transaction involving the Shares be part of a distribution of
securities of the Issuer.

2.
The undersigned is not currently an affiliate of the Issuer and has not been an
affiliate of the Issuer for a period of three months prior to the date hereof.

3.
Based in part upon information furnished by the Issuer, the Shares are fully
paid and a minimum of six-months have elapsed since the date that the Shares
were acquired from the Issuer or an affiliate thereof as described in Rule 144.

4.
Based on information published or made available to the undersigned by the
Issuer and relied upon by the undersigned, the undersigned has reason to believe
there is available adequate current public information with respect to the
Issuer.

The undersigned is familiar with the aforesaid Rule 144 and agree that, in
connection with the matters described above, you and your counsel, Womble
Carlyle Sandridge & Rice, LLP, are relying on the statements made herein. Womble
Carlyle Sandridge & Rice, LLP may rely on such statements as if this letter were
addressed to them.
Sincerely,
 

[Insert stockholder name exactly as it appears
on stock certificate below signature line]





WCSR 31371906v4